Title: To Alexander Hamilton from Jeremiah Wadsworth, 6 July 1799
From: Wadsworth, Jeremiah
To: Hamilton, Alexander


          
            Dear Sir
            Hartford July 6 1799
          
          Mr Elihu Eglestone of this Town has a Son who is enlisted a private and with Leut Leonard and is now stationed on Governors Island. Mr Eglestone is a man of very good reputation and in very bad health and extremely anxious to have his Son discharged as he fears the life of a Soldier will intirely unfit him for that sober life he wishes him to lead his application to you by Mr Danforth haveing proved unsuccessfull he has asked a letter from me if you can consistently with your duty & the good of the service discharge this young Man I shall be glad for the fathers sake whose mind is much agitated on the Subject. I am Dear Sir Yours sincerely
          
            Jere Wadsworth
          
          Majr Gen Hamilton
        